Citation Nr: 0412958	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-12 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35. 

3.  Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1946 to 
September 1947.  
He died in December 2001.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Unfortunately, the claims for service connection for the 
cause of the veteran's death and for DEA benefits pursuant to 
Chapter 35 require further development before being decided, 
so they are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part 
concerning these claims.  Your claim for accrued benefits, 
however, is ripe for appellate adjudication by the Board and, 
therefore, a decision will be entered concerning this 
remaining issue.


FINDING OF FACT

At the veteran's death, he was not entitled to additional VA 
compensation, awarded but unpaid, under existing rating 
actions, and he did not have any outstanding claims for VA 
benefits.  


CONCLUSION OF LAW

The criteria are not met for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VA 
stated that the relevant "provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA," 66 Fed. Reg. 45,629.  Thus, 
if the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The VCAA and implementing regulations require that VA notify 
an appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Also, VA has a duty to assist in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective 
date of that provision is November 9, 2000, the date of 
enactment of the VCAA.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the appeal was ongoing during this change in the law.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this particular case, the Board concludes that VA's 
redefined duties to notify and assist have been fulfilled to 
the extent possible.  The appellant was provided notice of 
the evidence needed to substantiate her claims in an August 
2002 RO letter.  Also, the discussions in the initial rating 
decision dated in November 2002 and in the statement of the 
case (SOC) issued in March 2003 cited the applicable statutes 
and regulations governing the claims at issue and again 
explained the evidence needed to substantiate her claims.  As 
well, all relevant records were obtained with respect to 
existing rating actions and whether the veteran had any 
pending claims at his death, and she testified at an October 
2003 RO hearing.  Moreover, the RO sent that VCAA letter in 
August 2002 before initially denying her claim in 
November 2002.  So that was in accordance with the holding of 
a very recent precedent case concerning the appropriate 
sequence of events.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (where the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim).

The Board finds, then, that the record on appeal is in 
compliance with VA's revised notice requirements, including 
insofar as specifying who-the appellant or VA, 
was responsible for obtaining what evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Through her 
statements and submissions of evidence she indicates an 
understanding of the nature of the evidence needed to 
substantiate her claim.

The claim for accrued benefits is, by its very nature, a 
claim for past due and unpaid benefits, so it must be 
adjudicated on the basis of the evidence of record at the 
relevant time in question-the date of the veteran's death.  
And in this particular instance, this date followed the 
enactment of the VCAA.  See 38 U.S.C.A. § 5121(a) (West 2002) 
and 38 C.F.R. § 3.1000(a) (2003); see also VAOGCPREC 6-93 
(Aug. 9, 1993).  Moreover, there is no dispute as to the 
evidence to be considered.  The appellant does not make 
specific reference to or otherwise mention any additional 
information or evidence that needs to be obtained to fairly 
decide this claim.  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations prior to adjudicating the claim for accrued 
benefits and there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Since the RO completely developed the record, as required by 
the VCAA, there is no outstanding duty to inform the 
appellant that additional information or evidence is needed.  
So no further assistance is required and would be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Accrued Benefits

As mentioned, an accrued benefits claim is, by definition, a 
derivative claim.  And it arises after an entitled payee who 
is typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, 
see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), 
certain individuals may be entitled to accrued benefits under 
certain circumstances.  Typically, accrued benefits are 
potentially available following the death of a veteran; 
however, such benefits may also flow from the death of a 
surviving spouse or child, or a person receiving an 
apportionment of the veteran's benefits, etc.  
See 38 U.S.C.A. § 5121(a)(1), (3), (4), (5) (West 2002); 
38 C.F.R. § 3.1000(a)(2), (3), (4), (b) (2003).  But in each 
instance, the appellant's entitlement can never exceed what 
the veteran was entitled to when he died because she 
effectively is placed in his shoes for all intents and 
purposes (Adidas Rule). 



In Bonny v. Principi, 16 Vet. App. 504, 507 (2002) 
(hereinafter Bonny), the Court held that 38 U.S.C.A. 
§ 5121(a) provides, in pertinent part, that: 

...periodic monetary benefits [] under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death [] (hereinafter [] 
referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, 
upon the death of such individual be paid []

"The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5121 and 5122."  Bonny, at 507.  

"The important distinction between the two types of periodic 
monetary benefits is that one type of benefits is due to be 
paid to the veteran at his death and one type is not.  As to 
the former, when the benefits have been awarded but not paid 
pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute, as previously quoted and interpreted herein."  
Bonny, at 507.   



"As to the latter type of periodic monetary benefits, [i.e., 
accrued benefits] what is determinative regarding accrued 
benefits is that evidence in the individual's file at the 
date of death supports a decision in favor of awarding 
benefits.  Because the benefits cannot be awarded to the 
deceased individual, an eligible survivor can claim a portion 
of those accrued benefits.  See Richard [v. West, 161 F.3d 
719 (Fed. Cir. 1998)], Haines [v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 
L.Ed.2d 347 (1999)], and Marlow [v.West, 12 Vet. App. 548 
(1999)], all supra.  Bonny, at 508.   

In response to the decision in Bonny, on December 16, 2003, 
the President signed the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 104 of the Act 
amended 38 U.S.C.A. § 5121(a) to remove the inconsistent 
treatment of benefits unpaid at the time of death created in 
Bonny.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a).  Specifically, the Act amended § 5121(a) 
by repealing the 2-year limitation on accrued benefits so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
However, this provision applies with respect to deaths 
occurring on or after December 16, 2003.  The veteran in this 
case died before this, in December 2001.  So the liberalizing 
amendment created by this Act is inapplicable.  And while no 
implementing regulation has yet been created, it could not be 
made effective prior to the effective date of the legislation 
on December 16, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; cf. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Thus, the appellant may not prevail based on the recent 
liberalizing legislation.  

The veteran was notified by letter in January 1999 of a 
rating action that month denying a rating in excess of 50 
percent for his paranoid schizophrenia, his only service-
connected disorder.  However, he did not appeal that rating 
action.  

At the veteran's death, he was not entitled to any additional 
compensation due and unpaid on the basis of any existing 
rating action.  Moreover, at his death there was no 
outstanding claim that had not been finally adjudicated.  In 
fact, after the January 1999 rating action, noted above, he 
did not file any additional claims for VA benefits.  

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 
& Supp. 1997) "compels the conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  This comports with the 
Federal Circuit's decision in Zevalink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996) which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, a 
surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Just as the surviving 
spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

Thus, the appellant-widow in this particular case likewise 
may not assert a new claim or attempt to reopen a previously 
and finally denied claim as a basis for accrued benefits.  
And since the preponderance of the evidence is against her 
claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for accrued benefits is denied.


REMAND

Unlike the claim for accrued benefits, the adjudication of 
the claims for service connection for the cause of the 
veteran's death and for DEA benefits pursuant to 38 U.S.C. 
Chapter 35 is not limited to evidence on file at the time of 
the veteran's death.  

The veteran's death certificate list the immediate cause of 
his death, on December 3, 2001, as end-stage cardiomyopathy 
due to or as a consequence of atherosclerosis.  Another 
significant condition listed as contributing to his death, 
but not resulting in the underlying cause, was renal failure.  

The appellant testified that she believes the veteran died, 
not from heart failure, but rather from kidney failure.  
Concerning this, VA outpatient treatment (VAOPT) records 
indicate that, in July 1988, a preliminary report of X-rays 
of the veteran's kidneys and urinary bladder (KUB) showed 
that his left kidney was absent.  An April 1998 renal 
ultrasound noted that his left kidney appeared somewhat 
ill-defined, with an apparent cystic structure overall.  

The service medical records (SMRs) show that, when 
hospitalized during service in May 1947 for psychiatric 
disability, the veteran had a blood pressure reading of 
135/90.  All other blood pressure readings during military 
service were within normal limits and the first indication of 
a borderline or elevated blood pressure reading after 
military service is reflected in an April 1969 statement from 
Dr. H. W. Harvey stating that the veteran's blood pressure 
was 160/100 and that the diagnoses included mild 
hypertension.  The evidence on file shows that the veteran 
developed cardiovascular disease in the 1990s, which became 
progressively worse until his eventual death in December 
2001.  

During her October 2003 RO hearing, the appellant testified 
that the veteran's service-connected psychiatric disorder had 
caused stress-which, in turn, had led to or aggravated his 
fatal heart disease and that a VA physician at the Salem 
VA Medical Center had stated this was the case (see page 6 of 
the transcript).  However, she did not identify that 
physician by name.  In this regard, at an earlier June 1989 
RO hearing, in support of a claim for an increased rating for 
his service-connected psychiatric disorder, the veteran had 
testified that he had angina during both physical activities 
and when under stress (see page 11 of that transcript).  

The appellant also testified in October 2003 that the veteran 
had been treated by Drs. Harris, Luck, Pritchett, and Calisch 
at the Memorial Hospital (which was subsequently renamed the 
Danville Regional Medical Center) but that not all of those 
records could be located (pages 10 and 11 of the transcript).  
In an October 2002 statement, she reported that the records 
of Drs. Pritchett and Calisch had been destroyed.  Obviously 
then, these records cannot be obtained.

The Board also notes, however, that in VA Form 21-4142 (JF) 
Authorization and Consent for Release of Information, 
received in September 2002, the appellant reported that the 
veteran received additional treatment by Drs. Shah and Erasmo 
at the Danville Regional Medical Center.  But she did not 
sign that release form.  Later in September 2002 the RO 
requested that she provide the full addresses for those 
physicians and sign the release form; this was not done, 
however.



Also during her October 2003 RO hearing, the appellant 
testified that she had additional records, some of which she 
had left at home and some of which she had brought to the 
hearing (see page 13 of the transcript).  From the 
transcript, it does not appear that the records she had 
brought to the hearing were reviewed to determine whether 
they were new or were copies of documents already on file.  
In any event, she must be requested, at a minimum, to send VA 
all records she has in her personal possession, which she has 
not already submitted.

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The appellant should be requested to send VA 
copies of all relevant records in her possession 
that she has not already submitted.  

2.  Also ask the appellant to provide the names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the veteran's heart and kidney 
problems.  Ask her to complete and return the 
appropriate releases (VA Form 21-4142) so VA can 
obtain the confidential medical records of each 
source she identifies.  

This should include the full names and current 
addresses of Drs. H. W. Harvey, Harris, Luck, 
Shah, and Erasmo.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the claims file.  
If any request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  As well, ask the appellant to provide the 
identity of the VA physician whom she testified 
rendered an opinion that the veteran's service-
connected psychiatric disorder played a role in 
his death.

If sufficient identifying information is provided 
concerning this, the RO should contact this 
physician and request that he verify whether he 
stated that the veteran's service-connected 
psychiatric disorder played a material role in his 
death.  Reasons and bases for any opinion should 
be recorded.  

4.  Obtain the records of the veteran's VA 
hospitalizations at the Salem VAMC in 1999 and 
2001.  

5.  Send the claims file, with the additional 
evidence obtained above, to an appropriate VA 
physician for a medical nexus opinion concerning 
the cause of the veteran's fatal heart disease and 
his renal failure-particularly insofar as whether 
it is as likely as not that either was of service 
origin or manifested to a compensable degree 
within one year after service discharge or whether 
it is as likely as not that either was proximately 
due to or aggravated by his service-connected 
psychiatric disorder.  Discuss the rationale of 
the opinion.  And if, per chance, no opinion can 
be rendered, please explain why this is not 
possible or feasible.  

6.  Review the claims file.  If any development is 
incomplete, or if the medical opinion requested 
does not contain sufficient information, take 
corrective action before readjudicating the claim.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  Also ensure that all notice 
and development required by the VCAA has been 
done.

7.  Then readjudicate the claims for service 
connection for the cause of the veteran's death 
and for DEA benefits pursuant to 38 U.S.C. Chapter 
35 based on any additional evidence obtained.

8.  If the benefits sought on appeal remain 
denied, send the appellant a supplemental SOC 
(SSOC) and give her an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



